DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 2/16/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Status
Claims 1-20 stand rejected. Claims 18-20 are newly cancelled. Claim 21 is newly added. Claims 1-17, and 21 are pending.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant argues on Pg8Pr2-3 that the shutoff valve of Schmitt has nothing to do with sanitizing the water storage tank. The Examiner respectfully disagrees. The Examiner notes that reference Spiegel discloses a water filtration system under the sink with a reverse osmosis (RO) water filtration system. Spiegel clearly indicates utilizing a RO system with at storage tank (See Spiegel Fig. 1-3, abstract). Schmitt indicates a reverse osmosis (RO) filtering system that contains a housing with an interior in fluid communication with a .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shutoff valve not being able to sanitize a water storage tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on Pg9Pr1 that “Applicant is claiming a system for cleaning the clean water storage tank of a water filtration/treatment system. Applicant is not claiming a system to clean water.” And that Kitagawa’s disinfecting water is not configured to receive a sanitizing agent to clean or sterilize the storage tank as recited in the claims. The Examiner respectfully disagrees.
Applicant’s original disclosure par. [48] discloses, “a sterilizing liquid to clean the storage tank and/or the conduits connected thereto” and further in par. [16] that, “outlet 136 of the filtered water tank 110 may supply the filtered water to the faucet 140”. This clearly indicates that the sterilizing liquid that cleans the storage tanks and/or the conduits connected thereto also come into contact with a liquid that is supplied to a faucet.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a system for cleaning the clean water storage tank of a water filtration/treatment system. Applicant is not claiming a system to clean water.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claims do not recite that the water treatment cleaning system is unable to treat or clean a fluid, as the fluid is passing through conduits and storage tanks that are being sanitized.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a sealable opening configured to receive” in claim 1 lines 5-6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A water treatment cleaning system…comprising: a filter system;…a water filtration cleaning system…” It is unclear from the claim as to what is providing a water treatment cleaning system, as there is both a filter system and a water filtration cleaning system. Both the filter system and water filtration cleaning system does not clearly indicate which is providing the claimed “a water treatment cleaning system”.
Claim 8 recites “A water treatment cleaning system…a filter system comprising an RO filter;…a water filtration cleaning system…” Claim 8 contains similar issues as claim 1. For sake of brevity, refer to 112b claim 1 rejection above.
Dependent claims are rejected for depending upon rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US9422173; hereinafter “Spiegel”) in view of Schmitt (US2011/0180464) and further in view of Kitagawa et al. (US2019/0031530; hereinafter “Kitagawa”).
Applicant’s claims are directed towards a system.
Regarding claims 1-7; Spiegel discloses a water treatment cleaning system, comprising: 
A) a filter system (See Spiegel Fig. 1, C2L13-15; filter system 108); 
B) a filtered water tank in fluid communication with the filter system (See Spiegel Fig. 1, C2L13-15; filtered water tank 110).
Spiegel does not disclose C) a water filtration cleaning system disposed about a combined inlet and outlet of the filtered water tank, wherein the water filtration cleaning system comprises a watertight vessel having a sealable opening configured to receive a sanitizing agent to clean or sterilize the filtered water tank.
However, Spiegel indicates that the reverse osmosis (RO) system is further created to significantly reduce operation cost and environmental impact by wasting less water than conventional RO systems (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted). The system further utilizes electrical power to provide energy to several components (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power). 
Schmitt is in the field of reverse osmosis water filtering systems that can be utilized underneath a sink (See Schmitt par. [3, 25]). Schmitt further discloses C) a water filtration cleaning system disposed about a combined inlet and outlet of the filtered water tank (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300. The valve 300 is located between the RO membrane 18 and RO storage tank 22. Fig. 7, Par. [4-6]; the permeate water is routed from outlet port 46 through permeate tubes 52a and 52b and shut-off valve 28 to tank 22 to be stored under pressure. When auxiliary faucet 72 is opened by a user, permeate water is forced from tank 22 and through faucet 72. Thus, the line that valve 300 is on, is located on an inlet and outlet line for RO storage tank 22 as fluid can enter and exit the tank.), wherein the water filtration cleaning system comprises a watertight vessel having a sealable opening (See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system. There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Spiegel’s water treatment system that utilizes RO to filter fluid, and electrical power to provide energy (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power), with Schmitt’s RO system that further utilizes an underneath sink system with a shut-off valve, that is disposed about a combined inlet and outlet of the filtered water tank (The valve 300 is located between the RO membrane 18 and RO storage tank 22 where fluid can enter and exit RO storage tank 22), since Spiegel discloses a problem of wasting water, and thus looks to significantly reduce operation cost and environmental impact in an RO system (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted), while Schmitt indicates a way to reduce the waste water to zero waste via a shut-off valve (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300.).
The combination of Spiegel and Schmitt further does not disclose configured to receive a sanitizing agent to clean or sterilize the filtered water tank.
Kitagawa relates to the prior art by being in the water treatment area which manages a household water treatment (See Kitagawa par. [5]), and further discloses a water treatment system with a storage tank that allows treated water to accumulate. The accumulated stored water may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer (See Kitagawa par. [174], Fig. 5-6; storage tank 330 flows through a disinfection unit 430). The apparatus of Kitagawa further maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system that utilizes a storage tank (See Spiegel Fig. 2, C4L33; water tank 210. See Schmitt Fig. 1-2, par. [38]; RO storage tank 22) for household water with Kitagawa’s system that contains an accumulated stored water that may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer, in order to maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the water filtration cleaning system comprises: an inlet of the watertight vessel in fluid communication with the filter system (See Schmitt Fig. 5/10, par. [38, 40, 41]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system); and an outlet of the water tight vessel in fluid communication with the filtered water tank (See Schmitt Fig. 5/10, par. [42]; permeate water is routed from outlet port 46 of membrane 18 and flows into the valve 300, where it then leaves the valve into RO storage tank 22. The valve 300 contains an exit port 206a.).
Claim 3: The system of claim 2, wherein the sealable opening comprises an access door attached to the watertight vessel (See Schmitt Fig. 4/5/9/10; housing halves 204a/204b can be closed/opened for access. Alternatively, See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.).
Claim 4: The system of claim 3, wherein the access door is configured to provide a watertight seal about the sealable opening in a closed position and access to an interior of the watertight vessel in an open position (See Schmitt Fig. 4/5/9/10; the pump housing can be opened to gain access into the interior. The gasket 218 provides a water tight seal by engaging the housing parts 204a and 204b together.).
Claim 5: The system of claim 2, wherein the water filtration cleaning system comprises a drain port disposed about the watertight vessel, wherein the drain port comprises a sealable opening configured to seal off or provide egress of fluid within the water tight vessel (See Schmitt Fig. 5/10, par. [40-41]; ports 206a (exit) and 206b (inlet) provide fluid tight connections to the RO filtering system).
Claim 6: The system of claim 2, wherein the filter system comprises a multi stage filter system comprising a number of filters disposed in series, and wherein the inlet is connected to a final filter in the filter system (See Schmitt Fig. 7, par. [4, 9-10]; filter assembly 14 contains multiple filters 30 sediment filter, 34a/34b carbon filters. Intake tube 93 is connected to the final filter 34b in the assembly.).
Claim 7: The system of claim 2, wherein the filter system comprises an integrated water purifier system, and wherein the inlet is connected to an exit of the integrated water purifier system (See Schmitt Fig. 7, par. [4, 9-10]; filter assembly 14 contains multiple filters 30 sediment filter, 34a/34b carbon filters. Line 93 leaving filter assembly 14 enters the valve 300.).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US9422173; hereinafter “Spiegel”) in view of Schmitt (US2011/0180464) and further in view of Kitagawa et al. (US2019/0031530; hereinafter “Kitagawa”).
Applicant’s claims are directed towards a system.
Regarding claims 8-14; Spiegel discloses a water treatment cleaning system for an under the sink RO filtration system (See Spiegel Fig. 1, C1L14-19; under sink filtration system), the water treatment system comprising: 
A) a filter system comprising an RO filter (See Spiegel Fig. 1, C2L13-15; filter system 108 connects to RO membrane in filter 150); 
B) a filtered water tank in fluid communication with the filter system (See Spiegel Fig. 1, C2L13-15; filtered water tank 110).
Spiegel does not disclose C) a water filtration cleaning system disposed about a combined inlet and outlet of the filtered water tank, wherein the water filtration cleaning system comprises a watertight vessel having a sealable opening configured to receive a sanitizing agent to clean or sterilize the filtered water tank.
However, Spiegel indicates that the reverse osmosis (RO) system is further created to significantly reduce operation cost and environmental impact by wasting less water than conventional RO systems (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted). The system further utilizes electrical power to provide energy to several components (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power). 
Schmitt is in the field of reverse osmosis water filtering systems that can be utilized underneath a sink (See Schmitt par. [3, 25]). Schmitt further discloses C) a water filtration cleaning system disposed about a combined inlet and outlet of the filtered water tank (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300. The valve 300 is located between the RO membrane 18 and RO storage tank 22. Fig. 7, Par. [4-6]; the permeate water is routed from outlet port 46 through permeate tubes 52a and 52b and shut-off valve 28 to tank 22 to be stored under pressure. When auxiliary faucet 72 is opened by a user, permeate water is forced from tank 22 and through faucet 72. Thus, the line that valve 300 is on, is located on an inlet and outlet line for RO storage tank 22 as fluid can enter and exit the tank.), wherein the water filtration cleaning system comprises a watertight vessel having a sealable opening (See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system. There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Spiegel’s water treatment system that utilizes RO to filter fluid, and electrical power to provide energy (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power), with Schmitt’s RO system that further utilizes an underneath sink system with a shut-off valve, that is disposed about a combined inlet and outlet of the filtered water tank (The valve 300 is located between the RO membrane 18 and RO storage tank 22 where fluid can enter and exit RO storage tank 22), since Spiegel discloses a problem of wasting water, and thus looks to significantly reduce operation cost and environmental impact in an RO system (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted), while Schmitt indicates a way to reduce the waste water to zero waste via a shut-off valve (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300.).
The combination of Spiegel and Schmitt further does not disclose configured to receive a sanitizing agent to clean or sterilize the filtered water tank.
Kitagawa relates to the prior art by being in the water treatment area which manages a household water treatment (See Kitagawa par. [5]), and further discloses a water treatment system with a storage tank that allows treated water to accumulate. The accumulated stored water may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer (See Kitagawa par. [174], Fig. 5-6; storage tank 330 flows through a disinfection unit 430). The apparatus of Kitagawa further maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system that utilizes a storage tank (See Spiegel Fig. 2, C4L33; water tank 210. See Schmitt Fig. 1-2, par. [38]; RO storage tank 22) for household water with Kitagawa’s system that contains an accumulated stored water that may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer, in order to maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The system of claim 8, wherein the water filtration cleaning system comprises: an inlet of the watertight vessel in fluid communication with the filter system (See Schmitt Fig. 5/10, par. [38, 40, 41]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system); and an outlet of the watertight vessel in fluid communication with the filtered water tank (See Schmitt Fig. 5/10, par. [42]; permeate water is routed from outlet port 46 of membrane 18 and flows into the valve 300, where it then leaves the valve into RO storage tank 22. The valve 300 contains an exit port 206a.).
Claim 10: The system of claim 9, wherein the sealable opening comprises an access door attached to the watertight vessel (See Schmitt Fig. 4/5/9/10; housing halves 204a/204b can be closed/opened for access. Alternatively, See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.).
Claim 11: The system of claim 10, wherein the access door is configured to provide a watertight seal about the sealable opening in a closed position and access to an interior of the watertight vessel in an open position (See Schmitt Fig. 4/5/9/10; the pump housing can be opened to gain access into the interior. The gasket 218 provides a water tight seal by engaging the housing parts 204a and 204b together.).
Claim 12: The system of claim 9, wherein the water filtration cleaning system comprises a drain port disposed about the watertight vessel, wherein the drain port comprises a sealable opening configured to seal off or provide egress of fluid within the water tight vessel (See Schmitt Fig. 5/10, par. [40-41]; ports 206a (exit) and 206b (inlet) provide fluid tight connections to the RO filtering system).
Claim 13: The system of claim 9, wherein the filter system comprises a multi stage filter system comprising a number of filters disposed in series, and wherein the inlet is connected to a final filter in the filter system (See Schmitt Fig. 7, par. [4, 9-10]; filter assembly 14 contains multiple filters 30 sediment filter, 34a/34b carbon filters. Intake tube 93 is connected to the final filter 34b in the assembly.).
Claim 14: The system of claim 9, wherein the filter system comprises an integrated water purifier system, and wherein the inlet is connected to an exit of the integrated water purifier system (See Schmitt Fig. 7, par. [4, 9-10]; filter assembly 14 contains multiple filters 30 sediment filter, 34a/34b carbon filters. Line 93 leaving filter assembly 14 enters the valve 300.).

Claims 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US9422173; hereinafter “Spiegel”) in view of Schmitt (US2011/0180464) and further in view of Kitagawa et al. (US2019/0031530; hereinafter “Kitagawa”).
Applicant’s claims are directed towards a method.
Regarding claims 15-17 and 21; Spiegel discloses a method, comprising:
A) a filter system (See Spiegel Fig. 1, C2L13-15; filter system 108) and a filtered water tank (See Spiegel Fig. 1, C2L13-15; filtered water tank 110), 
B) wherein the water filtration cleaning system comprises: a watertight vessel (See Schmitt Fig. 5/10, par. [38, 40, 41]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system).
Spiegel does not disclose A) positioning a water filtration cleaning system between the filter system and the filtered water tank, and B) a sealable opening configured to receive a sanitizing agent to clean or sterilize the filtered water tank, and C) receiving by the watertight vessel, the sanitizing agent to clean or sterilize the filtered water tank.
However, Spiegel indicates that the reverse osmosis (RO) system is further created to significantly reduce operation cost and environmental impact by wasting less water than conventional RO systems (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted). The system further utilizes electrical power to provide energy to several components (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power). 
Schmitt is in the field of reverse osmosis water filtering systems that can be utilized underneath a sink (See Schmitt par. [3, 25]). Schmitt further discloses A) a water filtration cleaning system disposed between the filter system and the filtered water tank (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300. The valve 300 is located between the RO membrane 18 and RO storage tank 22), C) wherein the water filtration cleaning system comprises a watertight vessel having a sealable opening (See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; gasket 218 seals the housing parts 204a and 204b. the ports also provide fluid tight connection to the RO filtering system. There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Spiegel’s water treatment system that utilizes RO to filter fluid, and electrical power to provide energy (See Spiegel C8L1-5, C5L8-61, C4L1-4; the system may include a supply of electrical power), with Schmitt’s RO system that further utilizes an underneath sink system with a  shut-off valve, that is between the filter system and filtered water tank (The valve 300 is located between the RO membrane 18 and RO storage tank 22), since Spiegel discloses a problem of wasting water, and thus looks to significantly reduce operation cost and environmental impact in an RO system (See Spiegel C1L28-32, C8L6-14, C6L56-58; the RO purification system needs to provide filtered water while minimizing the amount of water being wasted), while Schmitt indicates a way to reduce the waste water to zero waste via a shut-off valve (See Schmitt Fig. 3-11, par. [3, 58]; zero waste RO water filtering system 410 contains a shut-off valve 300.).
The combination of Spiegel and Schmitt further does not disclose configured to receive a sanitizing agent to clean or sterilize the filtered water tank.
Kitagawa relates to the prior art by being in the water treatment area which manages a household water treatment (See Kitagawa par. [5]), and further discloses a water treatment system with a storage tank that allows treated water to accumulate. The accumulated stored water may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer (See Kitagawa par. [174], Fig. 5-6; storage tank 330 flows through a disinfection unit 430). The apparatus of Kitagawa further maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering system that utilizes a storage tank (See Spiegel Fig. 2, C4L33; water tank 210. See Schmitt Fig. 1-2, par. [38]; RO storage tank 22) for household water with Kitagawa’s system that contains an accumulated stored water that may further pass through a disinfection unit prior to flowing to the excrement disposer or the food and dish washer, in order to maintains a sanitary condition by using chlorine (i.e. a chemical/sanitizing agent) to disinfect the apparatus, which creates a management system that can improve and better the sanitation control (See Kitagawa par. [394]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The method of claim 15, wherein sealable opening comprises an access door attached to the watertight vessel (See Schmitt Fig. 4/5/9/10; housing halves 204a/204b can be closed/opened for access. Alternatively, See Schmitt Fig. 5/10, par. [38, 40, 41, 61]; There is further a cover 368 that is mounted to the housing 202. The cover would give access to the interior of the valve.).
Claim 17: The method of claim 16, wherein the access door is configured to provide a watertight seal about the sealable opening in a closed position and access to an interior of the watertight vessel in an open position (See Schmitt Fig. 4/5/9/10; the pump housing can be opened to gain access into the interior. The gasket 218 provides a water tight seal by engaging the housing parts 204a and 204b together.).
Claim 21: The method of claim 17 (See combination supra). The combination does not disclose further comprising: opening the access door; inserting, through the sealable opening, the sanitizing agent into the watertight vessel; and closing, after inserting the sanitizing agent into the watertight vessel, the access door.
However, the Schmitt does indicate that the housing halves can be opened for access (Claim 16 supra), while Kitagawa indicates that there may be an additive container that contains one or more types of additive ingredients to feed to the treated water in order to disinfect the system which can extend the retention period, along with a sanitation control apparatus that disinfects using chlorine or periodical circulation of water in the apparatus to sanitize the water treatment management system (See Kitagawa par. [394, 467]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system with a sanitizing agent of Kitagawa that is introduced through an access door opening and closing the access door opening, in order to sanitize the water treatment system so that the system can be improved and have better the sanitation control (See Kitagawa par. [394]), while also disinfecting the system to extend the retention period of the water (See Kitagawa par. [467]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmitt (US2007/0125710) – similar to prior art Schmitt utilized above, however contains different configurations.
Bowman (US2003/0024568) – undersink water filtration system.
Chau (US6,068,764) – RO pump and shut off valve undersink filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779